Dismiss and Opinion Filed December 14 , 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01121-CV

                                  JAMES L. ROSS, Appellant

                                                V.

                      MCMASTER KERR HOLDINGS, LLC, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-05458

                             MEMORANDUM OPINION
                         Before Justices Fillmore, Myers, and Whitehill
                                   Opinion by Justice Myers

       Stating all matters in controversy between the parties have been settled and he no longer

desires to prosecute the appeal, appellant has filed a motion to dismiss the appeal with prejudice.

We grant the motion to the extent we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(a), 43.2(f).




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE
151121F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES L. ROSS, Appellant                           On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01121-CV        V.                       Trial Court Cause No. DC-15-05458.
                                                   Opinion delivered by Justice Myers. Justices
MCMASTER KERR HOLDINGS, LLC,                       Fillmore and Whitehill participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER appellee McMaster Kerr
Holdings, LLC recover its costs, if any, of this appeal from appellant James L. Ross.


Judgment entered this 14th day of December, 2015.




                                             –2–